Per Curiam.
The petition must be verified like a complaint in the supreme court. Section 2235. The verification is defective, for it does not contain any certificate as to the genuineness of the signature of the officer before whom the petition was sworn to. There are other defects in the verification. It does not state that the officer was authorized to administer the oath at the time it was taken. Chapter 133 of the Laws of 1869 requires that the body of the affidavit shall contain the name, age, residence, and occupa*242tion of the affiant or deponent, and that to the affidavit a certificate shall be attached, specifying that the officer taking the affidavit was at the time of .such taking duly authorized to take the same, and that the officer giving the -certificate is well acquainted with the handwriting of the officer who took the ¡affidavit, and believes that the signature of such officer to the jurat is genuine. These essential matters are all omitted. The petition could not, therefore, be received in any judicial proceeding in this state. Section 1, c. 133, Laws 1869. The final order is reversed, with costs.